Title: From Thomas Jefferson to Albert Gallatin, 22 November 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                                                
                            Th:J. to mr Gallatin
                     
                            Nov. 22. 07.
                        

                        The defence of Orleans against a land army can never be provided for, according to the principles of the constitution till we can get a sufficient militia there. I think therefore to get the inclosed bill brought forward again. will you be so good as to make any alterations in it which the present state of the surveys may have rendered necessary, & any others you shall think for the better?
                        
                            
                        
                    